Citation Nr: 1032743	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a disability rating in excess of 20 percent 
for peripheral neuropathy with almost completely healed ulcer of 
left great toe, left lower extremity.

4.  Entitlement to a disability rating in excess of 20 percent 
for peripheral neuropathy with 5th toe contracture, right lower 
extremity.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service connected diabetes.

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1967.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and November 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois. In the March 2006 
rating decision, the RO, in part, denied entitlement to service 
connection for hypertension.  The November 2006 rating decision 
granted service connection for peripheral neuropathy of the right 
and left upper extremity at initial 10 percent disability 
ratings, continued the 20 percent disability ratings for 
peripheral neuropathy of the right and left lower extremities, 
and denied entitlement to a TDIU.

Of preliminary importance, because the claims for higher ratings 
for peripheral neuropathy of the right and left upper extremities 
involve a request for higher ratings following the grant of 
service connection, the Board has characterized these claims in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for a previously service- connected 
disability). 

The issues of entitlement to an initial disability rating in 
excess of 10 percent for peripheral neuropathy of the left and 
right upper extremities, entitlement to a disability rating in 
excess of 20 percent for peripheral neuropathy of the left and 
right lower extremities and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT


Hypertension is reasonably shown to be proximately due to or the 
result of service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension on a 
secondary basis are met.  See 38 U.S.C.A. § 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  Given the favorable 
disposition of the claim for service connection for hypertension, 
the Board finds that all notification and development actions 
needed to fairly adjudicate the claim have been accomplished.

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including 
hypertension, if manifest to a compensable degree within one year 
of separation from active service.  Such diseases shall be 
presumed to have been incurred in service even though there is no 
evidence of disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service- connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that his hypertension is secondary to his 
service-connected diabetes mellitus.

Service treatment records are negative for complaints of or 
treatment for hypertension.  The Veteran's July 1963 induction 
examination showed a blood pressure reading of 122/68.  His 
January 1967 separation examination showed a blood pressure 
reading of 128/82.   

It has not been contended by the Veteran, nor has it been shown 
by the evidence of record that hypertension began in service to 
within one year following separation from service.  Rather, it 
has been averred that the hypertension is caused or aggravated by 
the Veteran's service-connected diabetes. 

The Veteran underwent a VA examination in December 2001.  The 
examiner noted that hypertension and hyperlipidemia were found in 
1995 when the Veteran was diagnosed with diabetes.

The Veteran underwent a VA examination in July 2002.  The 
diagnosis was diabetes mellitus, hypertension and elevated 
cholesterol.  The examiner opined that the hypertension was most 
likely secondary to poorly controlled diabetes and the elevated 
cholesterol was as likely as not related to poorly controlled 
diabetes.

A VA examiner conducted a records review in August 2005.  The 
examiner noted that the Veteran was diagnosed with both diabetes 
and hypertension around 1995.  His urine microalbumens were 
normal until they became borderline abnormal in October 2003.  
There was nothing to suggest that there has been a progression of 
his hypertension after her developed microalbumineria.  Thus, he 
had essential hypertension that had not been aggravated by his 
diabetes.

After resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for hypertension as secondary to 
the Veteran's service-connected diabetes mellitus is warranted.  

As noted, there are conflicting medical opinions on the question 
of whether the Veteran's hypertension is secondary to his 
service-connected diabetes mellitus.  The July 2002 VA examiner 
concluded that the Veteran's hypertension and elevated 
cholesterol were as likely as not secondary to his diabetes.  
However, the August 2005 VA examiner concluded that the 
hypertension had not been aggravated by his diabetes.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). 

The July 2002 VA examination and August 2005 VA examination were 
based on a review of the Veteran's claims file and are equally 
probative. 

Consequently, the Board finds that this August 2005 negative 
medical opinion evidence is of no more probative value than the 
June 2002 favorable VA medical nexus opinion.  These opinions 
place the evidence in at least equipoise.  Accordingly, with 
resolution of reasonable doubt in favor of the Veteran, the Board 
finds that service connection is warranted for hypertension as 
secondary to service-connected diabetes.  38 C.F.R. § 3.102.  
Thus, the benefit sought on appeal is granted on a secondary 
basis.  38 C.F.R. § 3.310.


ORDER

Service connection for hypertension as secondary to the Veteran's 
service-connected diabetes mellitus is granted.


REMAND

Regarding the claims for entitlement to an initial disability 
rating in excess of 10 percent for peripheral neuropathy of the 
left and right upper extremities and entitlement to a disability 
rating in excess of 20 percent for peripheral neuropathy of the 
left and right lower extremities, remand of these issues is 
required.

A review of the claims folder reflects that in November 2007, the 
Veteran underwent VA electromyography (EMG) testing and nerve 
conduction velocity studies (NCV).  Although the test results 
were associated with the claims folder, and the existence of 
these tests was noted in a December 2007 VA deferred rating 
decision, there was no mention of the test results in the July 
2008 VA diabetes mellitus examination.  Nor were the result noted 
in the August 2008 rating action or the June 2009 supplemental 
statement of the case.  The unfortunate result of this oversight 
is that the July 2008 VA diabetes mellitus examination is 
inadequate to rate the Veteran's peripheral neuropathy as it did 
not identify the specific nerves affected by the disability, nor 
did it assess the degree of impairment in each of the upper and 
lower extremities (complete paralysis, or incomplete paralysis of 
a severe, moderate or mild nature).  See 38 C.F.R. § 4.124a, 
where different diagnostic codes pertain to different nerves.  
The Court has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Consequently, an examination to obtain this information 
is necessary. 

Regarding the Veteran's claim for TDIU, the Board notes that 
further development and adjudication of the Veteran's claims for 
increase may provide evidence in support of his claim for TDIU.  
The Board has therefore concluded that it would be inappropriate 
at this juncture to enter a final determination on that issue.  
See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated him for peripheral neuropathy since 
June 2008.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file. 
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for a neurological examination to 
determine the degree of impairment caused 
by peripheral neuropathy of the right and 
left lower extremities.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  All tests and 
studies deemed necessary by the physician 
should be performed.  The examination must 
be conducted following the protocol 
outlined in VA's Disability Examination 
Worksheet for Peripheral Nerves.

The examiner should identify the nerve or 
nerves affected, and should indicate 
whether the symptoms shown are best 
described as neuritis or neuralgia.  If 
there is a difference in the level of 
impairment shown in the separate 
extremities, such difference(s) should be 
described in detail.  The examiner should 
comment on the functional impairment that 
would be expected from the symptoms 
shown/pathology found.

3. The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  All applicable laws and 
regulations should be considered. If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


